RESUBMIT HLD-011                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-1477
                                      ____________

                             IN RE: DARREL RIVIERE,
                                                   Petitioner
                        __________________________________

                        On a Petition for Writ of Mandamus from
                          the District Court of the Virgin Islands
                        (Related to D.C. Civ. No. 3-12-cv-00050)
                        __________________________________

                       Submitted Pursuant to Fed. R. App. Pro. 21
                                   October 1, 2014

         Before: MCKEE, Chief Judge, GARTH and SCIRICA, Circuit Judges

                            (Opinion filed: December 9, 2014)
                                     ____________

                                        OPINION
                                      ____________


PER CURIAM

       In April 2012, Petitioner Darrel Riviere sent a request under the Freedom of

Information Act (FOIA), 5 U.S.C. § 552, to the Director of the Virgin Islands High

Intensity Drug Trafficking Area (HIDTA) Task Force, a division of the Department of

Justice (DOJ), seeking documents related to an alleged informant in his criminal case.

Having received no response, Riviere filed suit in July 2012, in the District Court of the

Virgin Islands, seeking an order compelling the agency to produce the documents.
Subsequently, on September 28, 2012, the DOJ denied the FOIA request, citing certain

exemptions related to records concerning a third party. In November 2012, Riviere

appealed the denial of the FOIA request to the Office of Information Policy (OIP). The

OIP promptly responded that it was unclear which action Riviere was appealing, and

requested he provide further documentation regarding it. In December 2012, Riviere

allegedly complied with the directive and forwarded all pertinent information, including

his initial FOIA request, to the OIP.

       The OIP failed to respond to Riviere’s appeal; in response, in September 2013,

and again in March 2014, Riviere filed motions with the District Court requesting it use

its injunctive powers to order production of the documents. In February 2014, absent

action in the District Court on his complaint, Riviere filed a petition for a writ of

mandamus pursuant to 28 U.S.C. § 1651 with this Court. In his petition, Riviere sought

an order directing the District Court to use its injunctive powers to order the DOJ to

comply with his FOIA request. Subsequently, in an order entered on June 20, 2014, the

District Court dismissed Riviere’s complaint for failure to either pay the filing fee or to

file a request to proceed in forma pauperis. Accordingly, because Riviere’s action is no

longer pending in the District Court, the mandamus petition will be denied as moot.




                                              2